Citation Nr: 1535909	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  06-13 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

2.  Entitlement to service connection for a respiratory disability, to include asthma, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1965 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Although the RO addressed the claim on the merits, the preliminary question of whether the previously denied claim should be reopened is a jurisdictional matter that must first be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented; thus, the issues are characterized as such on the title page of this decision.

The Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In light of reopening the claim for entitlement to service connection for asthma, the Board will broaden the Veteran's claim under Clemens, and consider whether the Veteran is entitled to service connection for a broader claim for a respiratory disability.

The Veteran had a personal, informal hearing before a hearing officer at the RO in December 2005 and this informal hearing was summarized in a December 2005 Report of Contact that is of record.  

In March 2010, the Board issued a decision remanding the matter to the Agency of Original Jurisdiction (AOJ).  The requested development has been completed, and the matter is now before the Board. 

The Virtual VA paperless claims processing system contains VA treatment records dated from January 2011 to January 2015.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a brief from the Veteran's representative dated in June 2015.  Other documents on VBMS are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 2002 rating decision denied entitlement to service connection for asthma based on the determination that there was no evidence asthma was incurred in or aggravated by the Veteran's service.

2.  New evidence received since the May 2002 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for asthma.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision, which denied the claim of service connection for asthma, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

2.  The additional evidence received since the May 2002 rating decision is new and material, and the claim for entitlement to service connection for asthma is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim for entitlement to service connection for asthma, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO previously denied entitlement to service connection for asthma in a final rating decision dated in May 2002.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  That same month, the Veteran submitted additional evidence prior to the expiration of the appeal period, and in October 2002, the RO issued a subsequent rating decision confirming and continuing the previous denial of service connection for asthma.  See 38 C.F.R. § 3.156(b).  The Veteran filed a notice of disagreement as to this issue, and a statement of the case was issued in February 2004.  Although the Veteran submitted an appeal on a VA Form 9 in June 2004, it was untimely.  Thus, the May 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104 , 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2015).  The RO construed the appeal on a VA Form 9 dated in June 2004 as a claim to reopen the claim for entitlement to service connection for asthma.

At the time of the last final rating decision in May 2002, whereby the RO denied service connection for asthma, the evidence consisted of the Veteran's service treatment records, VA treatment records, a VA general medical examination, and lay statements in support of the claim.  The Veteran's service treatment records did not show any treatment for asthma or any other chronic respiratory condition.  There was no specific evidence of exposure to asbestos in the Veteran's service treatment records or personnel records.  He was shown to have served aboard the USS Gridley from November 1965 to March 1967 as a mess cook and messman.  There was no evidence that these duties would have exposed him to asbestos.  VA treatment records revealed that the Veteran was seen in May 2001 complaining of an asthma attack.  X-ray imaging of the chest showed bullous changes in the upper lungs and linear atelectatic changes in the right base.  The diagnosis was emphysematous chronic obstructive pulmonary disease.  At the VA general medical examination, the Vetreran reported a history of asthma and asked for an inhaler.  The lungs were clear on examination, and no diagnosis was rendered.  In May 2002, the RO denied the claim for entitlement to service connection for asthma based on the determination that there was no evidence asthma was incurred in or aggravated by the Veteran's service.  The Veteran did not appeal the denial, and it became final.  

The additional evidence presented since the last final denial in May 2002 includes additional VA treatment records, Social Security Administration medical records, a VA examination with etiology opiniondated in August 2010, an addendum opinion dated in November 2011, an asbestos exposure review memorandum, and lay statements from the Veteran.  The asbestos exposure review memorandum determined that the Veteran's principal duty in service was a machinist's mate, which had a probable likelihood of exposure to asbestos.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in May 2002, and it raises a reasonable possibility of substantiating the claim insofar as these new submissions provided opinions regarding the etiology of the Veteran's respiratory disability and confirmed a probable likelihood of exposure to asbestos in service.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for asthma.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for asthma, is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran contends that he has a respiratory disability due to his active duty service.  Specifically, the Veteran contends that he was exposed to asbestos while serving aboard the USS Gridley in the Navy.  In an asbestos review memorandum dated in August 2010, the RO determined that the Veteran's primary duty in service was a machinist's mate, which had a probable likelihood of exposure to asbestos.


In August 2010, the Veteran was afforded a VA respiratory examination.  The examiner diagnosed asthma and chronic obstructive pulmonary disease (COPD)/emphysema.  The examiner noted that she was unable to reach the Veteran to schedule him for a computed tomography (CT) scan of his chest.  The examiner found that there was no objective evidence of asbestosis at that time.  She found that the Veteran's pulmonary function testing was consistent with severe airflow obstruction as would be seen in COPD/emphysema and asthma.  The examiner found no restrictive deficits on pulmonary function testing that would generally be consistent with asbestosis.  The examiner noted; however, that a CT scan would have been very helpful in identifying asbestosis if any abnormalities on CT scanning had been identified.  She explained that given that only a chest x-ray and pulmonary function testing had been completed, there was no objective evidence of asbestosis.  The examiner found that it was less likely than not that the Veteran's current lung condition was due to asbestos exposure in service.  She found that his current respiratory condition was most likely due to his COPD/emphysema and asthma.

In an addendum opinion dated in November 2011, the examiner diagnosed COPD.  The examiner found that the Veteran's COPD was less likely than not incurred in or caused by service.  The examiner explained that the Veteran had COPD likely due to his tobacco use and not related to service.  The examiner noted that the Veteran did not have any respiratory problems in service.

The August 2010 VA examiner indicated that a CT scan would be helpful in identifying asbestosis or asbestos-related lung pathology.  The Board observes that there are no CT scans of record.  Moreover, in a submission dated in April 2013, following the last remand, the Veteran indicated that he would like to expand his contagions during service to include smoke, oil, smut, and environmental hazards consistent with his duties in the Navy.  He requested a new VA examination with an etiology opinion considering these additional contagions in service.  In light of the foregoing, and under the duty to assist, the AOJ should schedule the Veteran for an appropriate VA examination, with an opinion regarding the etiology of any currently diagnosed respiratory disability, to include whether any currently diagnosed respiratory disability is due to his exposure to asbestos, smoke, oil, smut, and environmental hazards in the Navy. 

The Veteran is advised; however, that his cooperation is essential in order to obtain an adequate examination report and that failure to appear for any scheduled tests or studies may negatively impact his claim for benefits.
	
While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his respiratory disability.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Then, the Veteran should be afforded a VA
   pulmonary examination in order to obtain a medical
   opinion as to the nature and etiology of his claimed 
   respiratory disability.  The claims folder, including a 
   copy of this remand, must be provided to and be 
   reviewed by the examiner in conjunction with the 
   examination.  All indicated tests and studies should be 
   performed, to include a CT scan if possible, and all 
   findings should be set forth in detail.
   
Based on a review of the claims file and the clinical findings of the examination, the pulmonologist must state whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed respiratory disability, to include asthma and/or COPD/emphysema, is related to his active duty service or is otherwise etiologically related to his period of service, to include asbestos or environmental hazard exposure during his service on the USS Gridley.  

In determining the etiology of the Veteran's respiratory disability, the examiner should consider both the Veteran's in-service asbestos exposure and the Veteran's claimed in-service exposure to smoke, oil, smut, and other environmental hazards.  The examiner should also consider the Veteran's history of smoking one pack of cigarettes per day for 25 years.

A complete and fully reasoned rationale must be provided for any opinion offered.

3.   After the development has been completed, adjudicate
   the claim of entitlement to service connection for a 
   respiratory disability.  If the benefit sought remains 
   denied, furnish the Veteran and his representative a 
   supplemental statement of the case and return the case 
   to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


